Case 17-11811-mdc       Doc 65     Filed 04/09/19   Entered 04/09/19 15:58:48
                                                                    16:19:39
                                                                                           Desc
                                                                                           Desc Main
      17—11811—mdc                 Filed 11/27/18
                         Doc 56-2Document           1 of 1 11/27/18
                                               PageEntered
                             Proposed Order     Page 1 of 1


                          UNI‘I'ED S'I'ATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    1N RE:                                               .


             Joseph Lwicharowski                         :        Chapter   13


             Debtor                                      :        Case No.: 17-11811




                                            QBDEB

                                    ‘24
                                                     -
                                                                 ,(0/7
             AND NOW. this         i:_ day of   Vﬁ/L/#H_ 29%. upon consideration ofthe
                                                _,
     Motion to Reconsider the October 3. 2018 )rdcr Granting Relief from the Automatic
     Stay and a Hearing. thereon. it is hereby;



             ORDERED and DECREED that the Automatic Stay shall be reinstated in favor of
     the Debtor and the October 3. 2018 Order Modifying the Section 362 Automatic Stay
     shall be Vacated.




             FURTHER ORDERED:             mmfow     //       ,Qﬂ
                                                             p/gé/v/E            ﬂ»    mﬂC/am‘feﬂQv
             /ﬂy/ﬂK/’l9g0mi) IﬂaﬂH/Mo/ o/L                    4126’ ”31976
                                                    [V ﬁc/ﬁ/Mﬂné           /f’4j75             ﬂ?
               /4/é/, /r/7%L§;4¢// {Fez/ ¢4¢A 4. #0291: g“ %/¢v/7[,        % 54/4/44           //
              (”044% 7'
                5/; 7 /’W ﬁr
                                 o
               I” 402‘ CUM»? 14,172,.» /0 W4?! (WI/707449 i /K/7%z MMJ/ 4/? a—
                                 n/f   yin/ﬂ»
                                   3/1 V , ?ézﬂzm
                                                         aw
                                                    ”“550/méa away/474;
                                                             ”"ﬂi                 .
                                                                                           ﬂ   2;,


                                                                                      J.
